DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to RCE filed 10/22/2021.


Claim Status
         Claim(s) 1, 4-6, 9-11 and 14-18 have been considered and remain pending. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 10/22/2021 was filed for Application Number 16539392.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

Per the instant Office Action and in view of the information disclosure statement (IDS) submitted on 10/22/2021, Claims 1, 4-6, 9-11 and 14-18 are considered as allowable subject matter. After IDS consideration, examination, and search of the claimed invention, and taking claim 11 as exemplary, prior art 

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … collecting a record of usage statistics of the distributed storage system;
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;
determining a plan for merging; and 
sending the plan to the plurality of data node servers for implementation; 

the computer sorting data size of data segments in an index on the one data node server in ascending order; 
the computer choosing a data segment with a minimum data size and data segment file number greater than one; 
the computer adding the data segments of the index into the plan for merging, setting the merge rate, and estimating time length of merge for the data segments into a single data segment for the index; and 
the computer executing the merge of the data segments into a single data segment for the index;”

The reasons for allowance of Claim 6 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … collecting a record of usage statistics of the distributed storage system; 
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 

determining a plan for merging; and
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality of data node servers and is included in an index, the first stage including: 
sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; 
choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; 
adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time length of merge for the data segments into a single data segment for the index; and 
executing, by the computer, the merge of the data segments into a single data segment for the index;”


“ … collecting a record of usage statistics of the distributed storage system; 
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;
determining a plan for merging; and 
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality of data node servers and is included in an index from the plurality of indices, the first stage including:
sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; 
choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; 
adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time 
executing, by the computer, the merge of the data segments into a single data segment for the index;”

As dependent claims 4, 5, 9, 10 and 14-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The information disclosure statement (IDS) submitted on 10/22/2021, neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.

Brooker (U.S. Patent Number 9,531,809 B1) teaches about a distributed computer system and determining an alternate configuration to optimize access based on data usage patterns. Additionally, Brooker teaches about a plan to merge a data block from a plurality of storage servers to a single storage server. Further, Brooker teaches data merge implemented using hash tress or data differencing algorithms but fails to teach said limitation noted supra.

Dhuse (U.S. Patent Number 9,171,031 B2) teaches about a dispersed storage (DS) processing module which determines merging two data object level index nodes and merging the two nodes into a temporarily merged data object level index node. Additionally, Dhuse teaches about a distributed index structure which includes any Dhuse teaches about a data index list that identifies data objects having one or more common attributes where the indexing of data objects is organized based on ordering of attributes of an attribute category and teaches about a merge module implementing index node merging in a plurality of loops and sub-loops but fails to teach said limitation noted supra.

Chin (U.S. Publication Number 2015/0227399 A1) teaches about managing data segments in memory and determining which/when memory segments should be merged to files. Additionally, Chin teaches about merging based on comparing a file size and a reserved size of memory to hold segments. Further,  Chin teaches about running multiple waves of ReduceTasks if the number of ReduceTasks is large  but fails to teach said limitation noted supra.


Response to Arguments

RCE filed on 10/22/2021 has been carefully and fully considered and in view of the information disclosure statement (IDS) submitted on 10/22/2021, as noted supra, the case is in condition for allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        11/05/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132